Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Kim et al. for the "METHOD AND APPARATUS FOR BEAM SELECTION IN MOBILE COMMUNICATION SYSTEM” filed 11/23/2020 has been examined.  This application is a continuation of 16/323,447, filed 02/05/2019, now U.S. Patent #10,848,205 which is a national stage entry of PCT/KR2017/008411, International Filing Date: 08/03/2017 and claims foreign priority to 10-2016-0102609, filed 08/11/2016 & to 10-2016-0100054, filed 08/05/2016 in Korea.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

	Claim Objections
3.         Claims 11, 12, 14 & 16, 19 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

4.          Claims 1, 4, 6, 9, 11, 14, 16, 19 are objected to because of the following informalities: “the second beam configuration” should change to “the second beam configuration information” for the consistency throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



6.	Claims 1-4, 6-9, 11-14, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gulati et al. (US#9,185,610) in view of Ahlander et al. (US#2019/0207656).
Regarding claims 11, 16, the references disclose a novel method and system for handling beam selection based on beamforming configuration in the UE/BS, according to the essential features of the claim.  Gulati et al. (US#9,185,610) disclose a terminal/base station in a wireless communication system, the terminal/base station comprising: a transceiver; and a controller (see Fig. 2 for the hardware implementation in a UE/BS) configured to: receive, from a base station via the transceiver, system information including first beam configuration information (Figs. 1 & 4A,B; Col. 9, lines 30-57: When the UE 210 ... is switched on, a PLMN is selected and the UE 210 searches for a suitable cell of this PLMN to camp on.  Criteria for cell selection and reselection between radio-access technologies (RATs) are specified in 3GPP TS 25.304 and 3GPP TS 36.304), measure a quality of a serving cell based on a first signal indicated by the first beam configuration information (Figs. 1, 3; Col. 2, lines 1-14 & Col. 3, line 63 to Col. 4, line 6: At a UE camped on a first cell, information relating to a second cell among a plurality of neighboring cells of the first cell is received via a broadcast message from the first cell), receive, Figs. 3, 4A, B; Col. 2, lines 1-14 & Col. 10, lines 18-54: the highest ranked cell or best cell (including serving cell) can be determined according to cell reselection criteria and/or absolute priority reselection rules). 
However, Gulati reference does not disclose expressly the step of performing a radio link monitoring based on a second signal indicated by the second beam configuration. In the same field of endeavor, Ahlander et al. (US#2019/0207656) teach in Figs. 1, 2 the schematic diagrams  illustrated a UE/BS based beamforming and beamformed CSI-RS, in which CSI-RS can be utilized for beam searching. The UE/BS is operative to: receiving, from a network node a cell-specific reference signal associated to a cell-specific reference signal process, according to a beam scan pattern comprising the sequence of selected beams, selected by the network node; receiving a configuration from the network node, the configuration configuring the UE with the selected cell-specific reference signal process; and transmitting a beam report, to the network node, the beam report comprising one or more of: information on at least one beam direction; and information on the channel between the network node and the UE (see also Figs. 3, 6; para [0021]-[0023], [0069]-[0081] & [0100]-[0106]).
Regarding claims 12, 17, the references further teaches wherein the controller is configured to measure a channel state of a serving cell based on the second signal configured by the second beam configuration information, and wherein the second signal corresponds to a channel state information — reference signal (Ahlander et al. : para. [0021]-[0023]). 
Regarding claims 13, 18, the references further teaches wherein the first beam Ahlander et al. : para. [0020]-[0023]). 
Regarding claims 14, 19, the references further teaches wherein the first signal is associated with a physical broadcast channel (PHCH), and wherein the second beam configuration is configured based on a dedicated message (Gulati et al. : Figs. 1, 3; Col. 2, lines 1-14 & Col. 3, line 63 to Col. 4, line 6).
Regarding claims 1-4, 6-9, they are method claims corresponding to the apparatus claims 11-14, 16-19 above. Therefore, claims 1-4, 6-9 are analyzed and rejected as previously discussed with respect to claims 11-14, 16-19 above.
One skilled in the art would have recognized the need for effectively and efficiently handling beam selection based on beamforming information, and would have applied Ahlander’s  implementing wireless beamforming utilizing CSI-RS into Gulati’s handling beam selection.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Ahlander’s network node and user equipment and methods thereon in an asymmetric carrier aggregation mobile telecommunications system into Gulati’s handling cell reselection to intra-frequency, inter frequency and inter-RAT cells of home PLMN with the motivation being to provide a system and method for beam selection in mobile communication system.
Allowable Subject Matter
7.	Claims 5, 10, 15, 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the terminal is in a connected state, as specifically recited in the claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see PTO-892 form for considered prior arts for record.
The Mizusawa (US#10,383,125) terminal device and wireless communication device.
The Li et al. (US#11,050,469) shows the reference signaling in with antenna arrays.
The Siomina et al. (US#20140066094) is cited to show the obtaining and using composite measurements for positioning.
The Onggosanusi  et al. (US#10,306,597) is cited to show method and apparatus for beam level radio resource management and mobility in cellular network.
The Jung et al. (US#10,306,503) is cited to show the method and device for measuring signal in beam forming system.
The Maltsev et al. (US#9,531,450) is cited to show the apparatus system and method of beam selection for beamformed diversity wireless communication.
The Hu et al. (US#2013/0223235) is cited to show idle mode hybrid mobility procedure in a heterogeneous network.
The Zhang et al. (US#2016/0262077) is cited to show the method and apparatus for cell selection/reselection in MMW.

The Li et al. (US#2019/0349960) show the mechanism for efficient access and transmission in NR.
The Chen, IV et al. (US#2019/0319686) show mobility for radio devices using beamforming and selection.
The Magadi Rangaiah et al. (US#2012/0135732) show cell-reselection in a cellular telecommunications network.
The Yi et al. (US#2010/0216469) shows method of reselecting a cell based on priorities.
	
10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/08/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477